{¶ 58} I concur in the majority's disposition of appellant's first four assignments of error, as well as its resolution of the sixth assignment of error; I concur separately in the majority's disposition of his fifth assignment of error.
 {¶ 59} While I agree with the majority that the judgment is not against the manifest weight of the evidence, I do so because (1) the trial court received conflicting evidence, (2) the trial court is the proper entity to assess the credibility of the witnesses and resolve the conflicts, and (3) I cannot say the trial court lost its way in carrying out those tasks. *Page 1